We have carefully examined the record in the light of appellant's motion for rehearing.
No request for the submission of the questions whether the rule of accomplice testimony governed the State's witnesses having been made, their status would not be available to appellant upon appeal unless they came within the accomplice rule as a matter of law and there was not sufficient corroboration. We do not think they were accomplices as a matter of law. Sanchez v. State,48 Tex. Crim. 591; Wright v. State, 7 Texas Crim. App., 574; Allison v. State, 14 Texas Crim. App., 122; Jones v. State,48 Tex. Crim. 336, 1 L.R.A. (N.S.) 1024. If the contrary were true, however, we think the circumstances detailed in appellant's testimony afforded sufficient corroboration. The law does not *Page 208 
require that the corroborative evidence be sufficient of itself and without the aid of the accomplice testimony to show guilt, but if the jury believes the accomplice testimony is true and it shows the commission of the offense and the guilt of the accused, then the corroboration is sufficient if it is to a material matter and tends directly and immediately to connect the accused with the commission of the offense Wright v. State,47 Tex. Crim. 433; Jones v. State, 4 Texas Crim. App., 529. From appellant's testimony it appears that Pope was a soldier in uniform; that when requested to procure some whisky for Pope the appellant declined to do so stating that it was unlawful; that Pope put money on the person of appellant; that appellant promptly went and got four half pint bottles of whisky and put them down at a place where Pope could and did obtain them; that appellant saw him get them, and while he claims to have protested against it to Pope, he retained the money. The transaction as it actually occurred, as admitted by appellant was not materially different from that described by the State's witness except that from their testimony it appears that appellant was acting willingly, while from his, he claims the contrary. If the testimony which is alleged to have been that of accomplices was to be given any weight by the jury, it, being corroborated in the particulars named was sufficient to support the conclusion of the jury that in doing the things which resulted in the soldier obtaining the whisky, the appellant intended that he should have it. As stated above however, it is our opinion that the State's witnesses were not accomplices as a matter of law and the appellant having waived any decision by the jury as to whether they were accomplices in fact, we are not authorized to disturb the verdict.
The motion for rehearing is overruled.
Overruled.